DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to amendment and remarks filed 07/28/2022.  
Claim 17 has been amended via Applicant’s amendment.
Claim 21 has been added via Applicant’s amendment.
Claims 1-21 are pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 5, 10-11,13, 15-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 9-10, 13-14 and 16 of copending Application No. 16/731,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of reference application and one of ordinary skill in the art would recognize that they are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 10-11,13, 15-16 and 20 are compared to claims 1-2, 9-10, 13-14 and 16 of the reference application in the following table:
Present Application
Co-pending US Application No : 16/731,906
Claim 1 
Claims 1 and 2 
Claim 3 
Claim 9 
Claim 5
Claim 13 
Claim 10
Claim 10
Claim 11
Claim 9
Claim 13
Claim 13 
Claim 15
Claim 16
Claim 16
Claim 14
Claim 20
Claim 6 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 15-16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA: Background, Paragraphs [0003-0004]) (hereinafter AAPA) in view of Kerr et al. (US 2015/0339209 A1) (hereinafter Kerr).

As per claim 1, AAPA discloses (Original) generating an executable version of a first task graph and a non-executable version of a second task graph to the executable version of the task graph (e.g. AAPA: [0003-0004] discloses generating task graphs for modeling a workload corresponding to computing tasks.  In a task graph, tasks are modeled as nodes and dependencies among the tasks are modeled as directed edges.  A task graph is converted into an executable graph for computing resources to perform the workload.  The workload is then performed by configuring, according to an executable graph, one or more computing resources to perform tasks associated with the workload.  An executable graph can be used multiple times to perform same workload multiple times.  Thus, AAPA discloses generating plurality of task graphs [e.g. non-executable version] and generating executable version of the task graph by converting/modifying the task graph.).
AAPA does not disclose to execute at least one application programming interface (API) call to modify an executable version of a first task graph by applying a non-executable version of a second task graph to the executable version of the first task graph.
 However, Kerr discloses A non-transitory computer-readable medium that includes instructions that, when executed by one or more processors, cause the one or more processors to execute at least one application programming interface (API) call to modify an executable version of a first task graph by applying a non-executable version of a second task graph to the executable version of the first task graph (e.g. Kerr: [0025] discloses CUDA API includes calls and libraries that expose the functionality to application developers, CUDA driver receives requests from the CUDA API and translates them to lower-level commands that execute on PPUs.  [0033-0034] discloses series of tasks may be submitted to PPUs and/or CPUs.  [0035-0038] the dependency interposer modifies the CUDA API calls to create instrumented commands.  The instrumented commands cause execution of the software application to create execution data for each of the tasks that executes on the PPU and the CPUs. [0039-0041] discloses instrumenting task node at binary level and creating dependency graph.  The dependency graph represents each task included in the software application as a task node and each dependencies between tasks as directed edge.  Kerr discloses CUDA API calls enables creation of implicit dependencies between tasks.  [0044] the dependency investigator includes functionality that enables the user to modify the data included in the task nodes of the dependency graph.  For example, a system developer is interested in the impact of changing the type of particular PPU, the system developer could direct the dependency investigator to make desired changes and update the dependency graph.  [0045] the dependency investigator may include any number of tools to analyze, modify, extract, and store data from the dependency graph.  [0060] discloses dependency investigator receives a request to modify the dependency graph and updates the dependency graph to reflect changes to the affected task nodes.  [0062] the dependency investigator enables developer to evaluate different scenarios by updating/modifying the dependency graph without re-executing or repetitively simulating the software application.  Also see [Figs. 3, 5 and related description].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modifying/updating the dependency graph via CUDA API calls as taught by Kerr into AAPA because the combined technical solution enables the application developer to efficiently explore the impact of various scenarios of the software application [different workloads] without performing multiple, time-consuming re-simulations or re-executions of the software applications (See Kerr: [0044, 0062]).
 As per claim 10, this is a method claim having similar limitations as cited in medium claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

As per claim 15, the combination of AAPA and Kerr discloses (Original) The computer-implemented method of claim 10 [See rejection to claim 10 above], wherein at least one of the first task graph or the second task graph comprises a Compute Unified Device Architecture (CUDA) graph or an executable Heterogeneous compute Interface for Portability (HIP) graph (e.g. Kerr: [0025] discloses including a compute unified device architecture (CUDA) API and a CUDA driver.  CUDA is a general-purpose computing environment which uses the parallel processing subsystem to perform various computing tasks.  [0047] [0053] [0055] discloses each task node included in the graph represents a task, such as a particular CUDA API call, a task executing on a particular PPU or CPU.). 

As per claim 16, this is a method claim having similar limitations as cited in medium claim 1.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 1.  As discussed above for claim 1, AAPA discloses generating an executable graph from a non-executable graph, wherein the executable graph configures one or more computing resources to perform a first workload (e.g. AAPA: [0003] discloses generating an executable graph by converting a task graph.  A workload is then performed by configuring, according to the executable graph, each of one or more computing resources required to perform the workload.).

As per claim 20, this is a method claim having similar limitations as cited in method claim 15.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 15.

Claims 2-3, 11-12, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over AAPA in view of Kerr and further in view of Bach et al. (US 2019/0377558 A1) (hereinafter Bach).

As per claim 2, the combination of AAPA and Kerr discloses (Original) The non-transitory computer-readable medium of claim 1 [See rejection to claim 1 above], wherein the non-executable version of the second task graph is applied to the executable version of the first graph (e.g. Kerr: [0044] the dependency investigator includes functionality that enables the user to modify the data included in the task nodes of the dependency graph.  For example, a system developer is interested in the impact of changing the type of particular PPU, the system developer could direct the dependency investigator to make desired changes and update the dependency graph.  [0045] the dependency investigator may include any number of tools to analyze, modify, extract, and store data from the dependency graph.  [0060] discloses dependency investigator receives a request to modify the dependency graph and updates the dependency graph to reflect changes to the affected task nodes.) by: comparing a first topology associated with the executable version of the first task graph to a second topology associated with the non-executable version of the second task graph; determining that the first topology is a same topology as the second topology (e.g. Kerr: [0045] discloses the dependency investigator includes functionality to compare and contrast the data included multiple dependency graphs.  Kerr implies dependency investigator includes functionality that compares/contrasts topologies of the graphs to determine whether they are different or same.); and applying one or more parameters of the non-executable version of the second task graph to the executable version of the first task graph (e.g. Kerr: [0044] the dependency investigator includes functionality that enables the user to modify the data included in the task nodes of the dependency graph.  For example, a system developer is interested in the impact of changing the type of particular PPU, the system developer could direct the dependency investigator to make desired changes and update the dependency graph.  [0060] discloses dependency investigator receives a request to modify the dependency graph and updates the dependency graph to reflect changes to the affected task nodes. [0055] discloses different parameters related to task nodes.  For example, parameters may include number of additional tasks executing on the PPU and parameters of the CUDA API calls, the number and type of data included in the task node, etc.  Kerr implies these parameters associated with the task node of dependency graph may be modified via CUDA API calls.).
The combination of AAPA and Kerr implies but does not expressly disclose comparing a first topology associated with the executable version of the first task graph to a second topology associated with the non-executable version of the second task graph; determining that the first topology is a same topology as the second topology. 
However, Bach discloses comparing a first topology associated with the executable version of the first task graph to a second topology associated with the non-executable version of the second task graph; determining that the first topology is a same topology as the second topology (e.g. Bach: [0060-0065] discloses comparing topological information between graphs and determining differences or similarities between the graphs.  [0124-0125] discloses comparing corresponding nodes/links of graphs to generate an updated graph.  Also see [0003] [0021-0022] [0040-0042].).  Furthermore, Bach also discloses to modify an executable version of a first task graph by applying one or more parameters of the non-executable version of the second task graph to the executable version of the first task graph (e.g. Bach: [0058-0059] discloses modifying nodes of a graph by changing parameters, attributes or other features associated with parameters of nodes of another graph.  A modified node can be generally similar between the first graph and the second graph, but with changes to parameters, attributes or other features associated with the node.  [0003-0007] discloses generating an updated graph by changing nodes of base graph by inserting differences between the graphs.  Also see [0038] [0040-0042].  Also see [0065] [0087].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of comparing topological information of graphs to determine differences and similarities between the graphs as taught by Bach into AAPA and Kerr because the combined technical solution enables the application developer to efficiently and reliably merge versions of graphs to generate updated graph that reflects desired changes (See Bach: [0044, 0062]).

As per claim 3, the combination of AAPA, Kerr and Bach discloses (Original) The non-transitory computer-readable medium of claim 2 [See rejection to claim 2 above], wherein after the one or more parameters of the non-executable version of the second task graph are applied to the executable version of the first task graph, the executable version of the first task graph, upon launch, configures one or more computing resources to perform a workload associated with the non-executable version of the second task graph rather than a workload associated with a non-executable version of the first task graph (e.g. Kerr: [0039-0041] discloses instrumenting task node at binary level and creating dependency graph.  The dependency graph represents each task included in the software application as a task node and each dependencies between tasks as directed edge.  discloses CUDA API calls enables creation of implicit dependencies between tasks.  [0044] the dependency investigator includes functionality that enables the user to modify the data included in the task nodes of the dependency graph.  [0060] discloses dependency investigator receives a request to modify the dependency graph and updates the dependency graph to reflect changes to the affected task nodes.  [0062] the dependency investigator enables developer to evaluate different scenarios by updating/modifying the dependency graph without re-executing or repetitively simulating the software application.  [0035-0038] the dependency interposer modifies the CUDA API calls to create instrumented commands.  The instrumented commands cause execution of the software application to create execution data for each of the tasks that executes on the PPU and the CPUs. [0047] [0053] [0055] discloses each task node included in the graph represents a task, such as a particular CUDA API call, a task executing on a particular PPU or CPU.  Bach: [0058-0059] also discloses modifying nodes of a graph by changing parameters, attributes or other features associated with parameters of nodes of another graph.  A modified node can be generally similar between the first graph and the second graph, but with changes to parameters, attributes or other features associated with the node.  [0003-0007] discloses generating an updated graph by changing nodes of base graph by inserting differences between the graphs.  AAPA: [0003] also discloses one or more computing resources to be usable to perform a workload according to an executable graph.  A workload is performed by configuring one or  more computing resources required by the workload as per executable graph.).
 
As per claims 11 and 12, these are method claims having similar limitations as cited in medium claim 3.  Thus, claims 11 and 12 are also rejected under the same rationale as cited in the rejection of rejected claim 3.

As per claim 17, this is a method claim having similar limitations as cited in medium claim 2.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

As per claim 18, the combination of AAPA, Kerr and Bach discloses (Currently Amended) The computer-implemented method of claim [[16]]17 [See rejection to claim 17 above], wherein comparing the first topology to the second topology comprises determining whether a first node in the first topology and a corresponding second node in the second topology have a same type and a same list of dependencies (e.g. Kerr: [0045] discloses the dependency investigator includes functionality to compare and contrast the data included multiple dependency graphs.  Kerr implies dependency investigator includes functionality that compares/contrasts topologies of the graphs to determine whether they are different or same.  Bach: [0060-0065] further discloses comparing topological information between graphs and determining differences or similarities between the graphs.  [0124-0125] discloses comparing corresponding nodes/links of graphs to generate an updated graph.  Also see [0003] [0021-0022] [0040-0042].). 

As per claim 21, the combination of AAPA and Kerr discloses (New) The computer-implemented method of claim 10 [See rejection to claim 10 above], but does not expressly disclose wherein applying the non-executable version of the second task graph to the executable version of the first task graph comprises adapting the executable-version of the first task graph to perform a workload of the second task graph.
However, Bach discloses wherein applying the non-executable version of the second task graph to the executable version of the first task graph comprises adapting the executable-version of the first task graph to perform a workload of the second task graph (e.g. Bach: [0058-0059] also discloses modifying nodes of a graph by changing parameters, attributes or other features associated with parameters of nodes of another graph.  A modified node can be generally similar between the first graph and the second graph, but with changes to parameters, attributes or other features associated with the node.  [0003-0007] discloses generating an updated graph by changing nodes of base graph by inserting differences between the graphs.  Thus, the first graph is adapted to perform the work of second graph by changing parameters, attributes or other features associated with the first graph.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of comparing topological information of graphs to determine differences and similarities between the graphs as taught by Bach into AAPA and Kerr because the combined technical solution enables the application developer to efficiently and reliably merge versions of graphs to generate updated graph that reflects desired changes (See Bach: [0044, 0062]).

Allowable Subject Matter
Claims 4-9, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after overcoming double patenting, 112 rejections and/or 101 rejections discussed above.

Response to Arguments
Rejection under 35 U.S.C. § 112 (b) is withdrawn in view of Applicant’s arguments filed on 07/28/2022.
Applicant's arguments, filed 07/28/2022, with respect to 103 rejections have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 of the remarks, with respect to claims 1, 10 and 16 that the combination of AAPA and Kerr does not disclose all of the elements of claims 1, 10 and 16.
First, Applicant disagrees that paragraphs [0003-0004] of Applicant’s specification constitute admitted prior art.  Furthermore, “Even if labeled as “prior art,” the work of the same inventive entity may not be considered prior art against the claim.
Second, Kerr does not disclose “A transitory computer-readable medium that includes instructions that, when executed by one or more processors, cause the one or more processors to execute at least one API call to modify an executable version of a first task graph by applying a non-executable version of a second task graph to the executable version of the first graph”.  Specifically, Kerr does not disclose an API that is called to modify an executable version of a task graph, since it’s modifications are performed by a user via a dependency investigator.  Kerr does not disclose modifying an executable version of a first task graph by applying a non-executable version of a second task graph.  Kerr simply describes a dependency graph and a user who might directly edit the dependency graph using the dependency investigator. 


Examiner’s Response:
a.	In response to applicant’s arguments, Examiner respectfully disagrees that the combination of AAPA and Kerr does not disclose elements of claims 1, 10 and 16 as recited. 
First, Examiner respectfully reiterates that AAPA is merely relied upon to disclose “a non-executable task graph” and “an executable task graph”.  In paragraphs [0003-0004], the specification recites “an executable graph is typically usable for only a single workload of a task graph from which that executable graph was created.”  In paragraph [0287], the specification recites “a drawback of using executable graphs to perform workloads is that an executable graph is limited to a same workload of a task graph from which executable graph was generated.  This implies that “the non-executable task graph” and “the executable task graph” are well known in the field of parallel computing.  Examiner respectfully disagrees that Applicant’s specification is asserting to have invented “a non-executable task graph” and “an executable task graph” as Applicant’s own invention as argued.  Applicants are also requested to observe summary of prior art references cited below under conclusion section that clearly establishes generating an executable graph from a non-executable graph is well known.
Second, Examiner respectfully disagrees that Kerr does not disclose an API that is called to modify an executable version of a task graph, since it’s modifications are performed by a user via a dependency investigator.  As discussed above, Kerr discloses utilizing CUDA API calls for creating instrumented commands, the CUDA API calls enables creation of implicit dependencies between tasks (See [0025] [0035-0038][0039-0041] [Fig. 2 and related description]).  Furthermore, Kerr also discloses dependency investigator receives a request to modify the dependency graph, the dependency investigator updates the dependency graph to reflect the changes to affected tasks nodes.  In response to receiving the request to modify the dependency graph, the dependency investigator modifies the dependency graph to alter various task nodes without re-execution (See [0060 and 0061]).  [0044] the dependency investigator includes functionality that enables the user to modify the data included in the task nodes of the dependency graph.  For example, a system developer is interested in the impact of changing the type of particular PPU, the system developer could direct the dependency investigator to make desired changes and update the dependency graph.  [0045] the dependency investigator may include any number of tools to analyze, modify, extract, and store data from the dependency graph.  Thus, teaching of Kerr would allow dependency investigator to include API and to make API call to modify dependency graph. 
Examiner respectfully concludes that the combination of AAPA and Kerr discloses features of claims 1, 10 and 16 as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Offner et al. (US 10,055,333 B2)- discloses “a method includes: receiving a first graph that includes components and flows, the components representing operations performed on data records, the flows representing flows of data records between components; receiving a specification that is separate from the first graph, the specification defining one or more insertions, each of the insertions associated with a flow of the first graph; generating one or more components that each corresponds to one of the insertions; and generating a second graph that includes components and flows that correspond to at least some of the components and flows of the first graph and the one or more generated components.” 
Wholey, III et al. (US 7,164,422 B1)- discloses “he basic concept of expressing computations as data flow graphs has been extended in the following ways: The interface of a graph in terms of runtime parameters has been formalized. The interface for a graph has been defined well enough for the system to know what parameters need to be supplied and how they should be prompted for. The metadata that controls components can be specified or computed, directly or indirectly, by runtime parameters. The structure of a graph can be modified based on the values of runtime parameters controlling conditional components.”  “ A method, system, and computer program for modifying a graph at runtime execution of the graph, including determining at runtime execution of the graph whether any component of the graph is defined as being a conditional component having a condition and a condition-interpretation; evaluating the condition for every such conditional component; and modifying the graph at runtime execution of the graph in accordance with such evaluation and the corresponding condition-interpretation of such conditional component.”  See claims 1, 7, 9, 11, 17, 19, 21, 27 and 29.
Voss et al. (US 2016/0179504 A1)- “An original flow graph 54 may be created as a result of the aforementioned profiling of the data flow graph application. The original flow graph 64 may be subjected to refactoring inputs 58 that may change original graph structure and node, type, aggregation, etc., and may create a map file 56. The refactoring inputs 58 may be implemented automatically or manually via a graphical user interface 68. When the map file 56 is created, it may generate a refactoring graph library 60. The map file 56 and the refactoring graph library 60 may be used to obtain a re-profiled the data flow graph application 70 and may create a refactored flow graph 62 without modifying source code 48 and compiled executables 64 that may be associated with the data flow graph application 46. The map file 56 may describe how a structure of the original flow graph is related to a structure of the refactored flow graph 62.”

Offner et al. (US 2016/0124998 A1) – “The test execution environment may allow the developer to execute the executable graph multiple times and modify aspects of the executable graph in between executions without modifying the source code of the original graph”

Boucher (US 8,578,389 B1)-“ the method comprising the steps of generating directed acyclic graphs representing executable tasks and dependencies between the executable tasks, and merging the directed acyclic graphs at runtime to create a merged directed acyclic graph.”
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 4, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196